Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
NOTE: The Examiner notes the instant application is filed as a Continuation-In-Part of Application 15/056,181, filed 2/29/16. As such, the patent prosecution history is taken into account in evaluating the pending claims (See MPEP 2173). Similar to the claims filed for Application 15/056,181, the instant claims comprise numerous instances wherein claim wording is interpreted as comprising language that suggests or makes optional, an intended use, or nonfunctional descriptive material. While limitations comprising language that suggests or makes optional, an intended use, or nonfunctional descriptive material may not necessarily be indefinite, specific rejections under 35 USC 112(b) are made based on the claim interpretation discussed in the rejections below and in the subsequent Claim Interpretation section.
Regarding claim 1:
A.  “A computer-implemented method for managing real estate information on a social network, such social network being implemented by way of a web server communicatively coupled to a database server and to at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user, the method comprising,” the claim is unclear due to the exemplary term, “such.” being used as a modifier in, “such social network being implemented by way of a web server.” It is unclear whether the limitation(s) following the term are part of the claimed invention (See MPEP 2173). The limitation(s) following the term, “such,” are not positively recited as applying to the recited, “a social network,” but may apply to a similar social network. While per se rules are not used to make technical rejections, and the use of the exemplary term, “such,” does not by itself render the claim indefinite, in view of the patent prosecution history and claim construction, it is unclear whether the limitation(s) following the term are part of the claimed invention. Applicant may wish to consider using different language, such as, “the social network,” instead of, “such social network,” to clarify if the limitations apply to the initially recited social network.
	B. The Examiner notes that the rejection is additionally made to clarify the scope of the claim limitations. The Examiner notes, under the current claim construction, while the preamble comprises functions associated with the structures recited in the preamble, the claimed method positively recites, “A computer-implemented method…the method comprising: collecting multiple listing service (MLS) data and storing the MLS data on the database server, the MLS data including data relating to at least one open house or showing associated with particular real estate sites.” After the recited function of collecting and storing data, the subsequent limitations are not recited as being required, but as permitted. Claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. As such, the claimed method requires: “A computer-implemented method…the method comprising: collecting multiple listing service (MLS) data and storing the MLS data on the database server, the MLS data including data relating to at least one open house or showing associated with particular real estate sites.”
	The Examiner notes any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation (See MPEP 2111.02). As such, the rejection is made to aid in clarifying whether the preamble, “A computer-implemented method for managing real estate information on a social network, such social network being implemented by way of a web server communicatively coupled to a database server and to at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user, the method comprising,” and the limitation of, “wherein computer-implementation of the method and use of the networked mobile wireless telecommunication computing device is essential,” are intended to be interpreted as nonfunctional descriptive material or as reciting statements limiting the structure of the claimed invention (See MPEP 2111), wherein the claim is intended to be interpreted as a single claim which claims wherein the database server and the web server are both hosted on a common computer system] further limits the scope of the method of claim 1).
	 The Examiner notes a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, and a single claim which claims both an apparatus and the method steps of using the apparatus may also be rejected under 35 U.S.C. 101  based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101  which is drafted so as to set forth the statutory classes of invention in the alternative only.
	In order to expedite compact prosecution, the claimed method is interpreted as requiring, “A computer-implemented method…the method comprising: collecting multiple listing service (MLS) data and storing the MLS data on the database server, the MLS data including data relating to at least one open house or showing associated with particular real estate sites.” However, in order to expedite compact prosecution, the limitations will be addressed by prior art individually, and as a whole.
	C. Regarding claim 14, claim 14 is unclear. The discussion above regarding the rejection due to the use of the term, “such,” and substantially similar claim construction applies to claim 14, as well.	
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-7 are rejected due to their dependency from claim 1. Claims 15-20 are rejected due to their dependency from claim 14.

Claim Interpretation
The Examiner notes this discussion of claim interpretation does not comprise claim rejections, but simply provides a general discussion of claim interpretation used in reviewing the claims under the broadest reasonable interpretations as related to reviewing the claims in subsequent sections of this Office Action. A more specific discussion of claim interpretation in the context of claim rejections will be provided in any applicable subsequent section.

The Examiner notes the instant application is filed as a Continuation-In-Part of Application 15/056,181, filed 2/29/16. As such, the patent prosecution history is taken into account in evaluating the pending claims. Claims 1-20 comprise numerous instances wherein claim wording is interpreted as comprising language that suggests or makes optional, an intended use, or nonfunctional descriptive material. Independent claims 8 and 14 are substantially similar to claim 1. The discussion of claim 1 and subsequent dependent claims applies to substantially similar limitations and functions recited in independent claims 8 and 14, and in subsequent dependent claims.

While the claim interpretation of individual claims and individual claim limitations below are intended to provide a general discussion of claim interpretation, the discussion of the specific claims and claim limitations in the context of 35 USC 112, 35 claims 1, 8, and 14 are substantially similar. The discussion of independent claims and dependent claims below applies to substantially similar limitations of subsequent independent claims and dependent claims.	

Regarding claims 1-20, the claims comprise numerous instances wherein claim wording is interpreted as comprising language that suggests or makes optional, an intended use, or nonfunctional descriptive material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. An intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. For example, an intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship. (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. While every instance wherein claim wording is interpreted as comprising language that suggests or makes optional, an intended use, or nonfunctional descriptive material may not result in the claim being indefinite, claim 

Regarding general claim interpretation as related to claim 1:
	A computer-implemented method for managing real estate information on a social network, such social network being implemented by way of a web server communicatively coupled to a database server and to at least one networked mobile wireless telecommunication computing device executing a mobile application, 
	The limitation above is met by prior art that teaches computer-implementation of a method and use of networked mobile wireless telecommunication computing device, wherein prior art teaches the claimed method.
	the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user,
	The limitation above is interpreted as being met by a mobile application wherein a plurality of users have access to a plurality of features, wherein the features may comprise user-specific features.
	the method comprising: collecting multiple listing service (MLS) data and storing the MLS data on the database server, the MLS data including data relating to at least one open house or showing associated with particular real estate sites; 
	The limitations above broadly comprise collecting and storing MLS data. Specifically regarding, “the MLS data including data relating to at least one open house or showing associated with particular real estate sites,” the MLS data collected is showing may be interpreted as data related to an appointment to view a property. 
	Specifically regarding, “associated with particular real estate sites,” the Examiner notes  
	The Examiner notes that, in discussing the field of the invention and the background of the invention, the instant specification states that the MLS listing is a well-known tool comprising a regionally based complex database of listings entered directly by real estate professionals to provide data to real estate service sites and track properties listed on the market through the sales transaction cycle (0005). As such, the Examiner notes the language of, “associated with particular real estate sites,” is interpreted as nonfunctional descriptive material in that it does not establish a functional relationship, but merely conveys meaning to the human reader by describing the MLS data as being associated with particular real estate sites.
	permitting the real estate customers to use the mobile application to communicate with the web server to access the MLS data stored on the database server to identify the at least one open house or showing from the MLS data stored on the database server; 
	permitting the real estate agents to use the mobile application to enter check-in and check-out information regarding the real estate customers at the open house or showing; and 
permitting the real estate agents to use the mobile application to notify a seller that a respective one of the open house or showing has been concluded so that the seller may reenter a premises of the location of that open house or showing; 
	The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04). The use of the term, “permitting,” results in claim language that suggests (permits) or makes optional but does not require steps to be performed. As such, the cited limitations are cited as being permitted, but not affirmatively cited as being required.
	wherein computer-implementation of the method and use of the networked mobile wireless telecommunication computing device is essential.  
	The Examiner notes the specification states that the computer-implementation of the method and use of the networked mobile wireless telecommunication device is essential (0008, 0083, Fig. 1), the tangible computer-readable medium embodying computer-usable instructions is essential (0015, 0022), and the use of a computer (including for greater certainty a networked mobile wireless telecommunication computing device) to implement the embodiments is essential (0502), and provides no further discussion. The Examiner interprets the limitation as being met by prior art that teaches computer-implementation of a method and use of networked mobile wireless telecommunication computing device, wherein prior art teaches the claimed method.

Regarding claim 2, “providing safety features in the mobile application to alert emergency personnel or other contacts if danger arises at the open house or showing.”   
to alert emergency personnel or other contacts if danger arises at the open house or showing,” or claim 2 may be interpreted as comprising a contingent limitation, wherein the function of, “providing safety features in the mobile application to alert emergency personnel or other contacts,” is required, “if danger arises at the open house or showing.” The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03). In the interest of compact prosecution, the claim as a whole will be addressed by prior art.

Regarding claim 4, “including a feedback form in the mobile application for completion by at least one of the real estate customers, real estate agents or real estate managers.”
	The portion in bold, above, is interpreted as an intended use.

Regarding claim 6, “scheduling all requests automatically.”
	The Examiner notes the term “automatically” does not mean without human interaction. A process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually See Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005)).

While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, in the interest of compact prosecution, nonfunctional descriptive material, an intended use, and repetition of claimed functions (e.g., duplication of parts) (See MPEP 2111, MPEP 2144) may be addressed by prior art in the 35 USC 103 rejections, below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-20, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
claims 1-7 are directed towards a method (i.e., a process), claims 8-13 are directed towards a device (i.e., a manufacture), and claims 14-20 are directed towards a computer-program product comprising a tangible computer-readable medium (i.e., a manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 8, and 14 are substantially similar, and recite a judicial exception illustrated by:
	providing access for real estate customers, real estate agents, and real estate managers: 
	collecting multiple listing service (MLS) data and storing the MLS data, the MLS data including data relating to at least one open house or showing associated with particular real estate sites [the MLS data including data relating to open houses associated with particular real estate sites];
	permitting the real estate customers to access the MLS data stored to identify the at least one open house or showing from the MLS data stored; 
	permitting the real estate agents to enter check-in and check-out information regarding the real estate customers at the open house or showing; and 
	permitting the real estate agents to notify a seller that a respective one of the open house or showing has been concluded so that the seller may reenter a premises of the location of that open house or showing
	As such, the abstract idea illustrated comprises functions and limitations associated with comprise transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., collecting multiple listing service (MLS) data and storing the MLS data, providing access for real estate customers, real estate agents, and real estate managers, permitting the real estate customers to access the MLS data stored, permitting the real estate agents to enter check-in and check-out information, and permitting the real estate agents to notify a seller that a respective one of the open house or showing has been concluded).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises Certain Methods of Organizing Human Activity and Mental Processes.
	Certain Methods of Organizing Human Activity 
Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The abstract idea illustrated above is similar to commercial or legal interactions and managing personal behavior or relationships or interactions between people in that the limitations comprise functions associated with marketing or sales activities or behaviors as related to providing access to real estate information and showing real estate (i.e., collecting multiple listing service (MLS) data and storing the MLS data, providing access, permitting the real estate customers to access the MLS data stored, permitting the real estate agents to enter check-in and check-out information, and permitting the real estate agents to notify a seller that a respective one of the open house or showing has been concluded).
	Therefore, the claims are directed to an abstract idea comprising certain methods of organizing human activity.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and  in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., collecting multiple listing service (MLS) data and storing the MLS data, providing access for real estate customers, real estate agents, and real estate managers, permitting the real estate customers to access the MLS data stored, permitting the real estate agents to enter check-in and check-out information, and permitting the real estate agents to notify a seller that a respective one of the open house or showing has been concluded). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
 See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of: a computer-implemented method for managing real estate information on a social network, such social network being implemented by way of a web server communicatively coupled to a database server and to at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application having shared but distinct features for each type of user, use the mobile application to communicate with the web server, a database server: a networked mobile wireless telecommunication computing device configured for computer-implementation of a method for managing real estate information on a social network, comprising: at least one processing unit; at least one communications interface coupled to the at least one processing unit; a memory coupled to the at least one processing unit; the memory containing instructions which, when executed by the at least one processing unit: communicatively couple the at least one processing unit via the at least one communications interface to a web server that is in turn communicatively coupled to a database server; implement a mobile application on the networked mobile wireless telecommunication computing device; and a computer-program product comprising a See 0015-0017, 0022, 0029, 0030, 0082-0097, Fig. 1, Fig. 2, Fig. 3).
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose 
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.

	Claims 2, 9, and 15 merely further embellish the abstract idea as related to transmitting and receiving data. The claims do not add anything in addition to the abstract idea. 
	Additionally, the Examiner notes that networked wireless communications computing devices executing mobile applications comprising a plurality of features represents well-understood, routine, conventional activity (See Bengson, U.S. Patent Application 20140304178, at 0005-0007, 0009, 0018, 0023, 0028, 0033, 0068, claim 1; see also Mozayeny, U.S. Patent Application 20020022980, at 0038-0041, 0087; see also Rohde, U.S. Patent Application 20130052982, at 0004, 0005).
	Claims 3 and 16 merely further embellish the abstract idea as related to implementing the abstract idea on a generic computer, in a computer environment, and merely using a computer as a tool to perform the concept. The claims do not add anything in addition to the abstract idea.
	Claims 4, 5, 7, 10, 11, 13, 17, 18, and 20 merely further embellish the abstract idea as related to transmitting and receiving data. The claims do not add anything in addition to the abstract idea.
	Claims 6, 12, 19 merely further embellish the abstract idea as related to transmitting and receiving data. The claims do not add anything in addition to the abstract idea. 
	Additionally, the Examiner notes that implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007); see also MPEP § 2143) and the “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology.’” (Trading Techs. Int’lv. IBGLLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017)). As such, using a computer to automate a known process is well-understood, routine, and conventional.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1-20 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bengson, U.S. Patent Application 20140304178, in view of Mozayeny, U.S. Patent Application 20020022980.

NOTE: The Examiner notes the earlier discussions associated with claim interpretation in the instant office action applies here, as well. While the limitations comprise language interpreted as nonfunctional descriptive material, an intended use, claims 1, 8, and 14 are substantially similar and will be addressed together. Subsequent substantially similar dependent claims will be addressed together, as well. The discussion of claims 1, 8, and 14 applies to substantially similar limitations of subsequent dependent claims, as well.

	Regarding claims 1, 8 and 14 (the preamble of each will be addressed first, followed by the substantially similar subsequent limitations):  
	Bengson — which, like the present invention, is directed to a system and method comprising a mobile application for real estate shopping — discloses:
	(claim 1) A computer-implemented method for managing real estate information on a social network, such social network being implemented by way of a web server communicatively coupled to a database server and to at least one networked mobile wireless telecommunication computing device executing a mobile application, 
the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers […] the method comprising: […] wherein computer-implementation of the method and use of the networked mobile wireless telecommunication computing device is essential.  
	(claim 8 – limitations not addressed above are in bold) A networked mobile wireless telecommunication computing device configured for computer-implementation of a method for managing real estate information on a social network, comprising: at least one processing unit; at least one communications interface coupled to the at least one processing unit; a memory coupled to the at least one processing unit; the memory containing instructions which, when executed by the at least one processing unit: communicatively couple the at least one processing unit via the at least one communications interface to a web server that is in turn communicatively coupled to a database server; and implement a mobile application on the networked mobile wireless telecommunication computing device, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers, the mobile application having shared but distinct features for each type of user, wherein the mobile application: […] wherein computer-implementation of the method using the networked mobile wireless telecommunication computing device is essential.  
	(claim 14) A computer-program product comprising a tangible computer-readable medium embodying computer-usable instructions which, when executed by at least one processor of at least one computer, cause the at least one computer to manage real estate information on a social network, such social network being implemented by way of a web server communicatively coupled to a database server and to at least one networked mobile wireless telecommunication computing device executing a mobile application, the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers […] by doing the following: […] wherein the tangible computer-readable medium embodying computer- usable instructions is essential.  
	[a method for facilitating communication regarding a listed property using a mobile device running an application, wherein the mobile device is in communication with at least one server (0007; see also 0009, 0028, claim 1); at least one computer-readable device including instructions for execution by at least one processor on a mobile device (claim 8); An MLS database may be employed for provision of information to the mobile devices (0069); a system comprising a plurality of servers, a plurality of mobile devices, one or more computer-readable devices (for example, memories),  one or more processors that, for example, can execute instructions stored on the one or more computer-readable devices (0069, Fig. 43; see also 0070-0071, Fig. 44); an application for one or more mobile devices facilitating communication via wireless networking between a buyer, seller, and/or other collaborators (0005, 0028; see also 0006); one or more mobile applications wherein a buyer may take text notes, pictures, and videos during home showings, and wherein users may elect to collaborate and share information with other users, such as by sharing information on social networks, by email, or by SMS (0018; 0033, Fig. 5; see also 0023, 0068]	
	[the mobile application providing access to the web server for real estate customers, real estate agents, and real estate managers,] the mobile application having shared but distinct features for each type of user,
	[different types features and teaches different types of users having user-specific features (0019, 0021; see also 0026, 0044, 0067, 0068, Fig. 11); Specific permissions can be provided for each collaborator (0065)]
	collecting multiple listing service (MLS) data and storing the MLS data on the database server, 
	[a server, or combination of servers, wherein a server may include a database that includes property information (0069, Fig. 43); an MLS database may be employed for provision of information to the mobile devices (0069); a link in a mobile app may be selected which causes real estate data associated with that particular property to be pulled into the application, and then use the productivity tools that are specific to that one property (0026)]
	the MLS data including data relating to at least one open house or showing associated with particular real estate sites;
	[The mobile device may then identify all or some of the listings in that zip code, for example, by receiving the listings from the server (which may provide appropriately matched listings from a database such as the MLS database) (0060); The server may include a database that includes information about listed properties…The database may store notebooks, showings, notes, videos, pictures, and all of the other types of information disclosed herein. When needed, the mobile devices may retrieve such information from the server (or another database external to the server). Other non-proprietary databases may be employed for provision of information to the mobile devices, such as an MLS database (0069; see also 0026, 0032, 0039, 0044, 0045, 0058, 0061, 0063, 0065, 0066); a link in a mobile app may be selected which causes real estate data associated with that particular property to be pulled into the application, and then use the productivity tools that are specific to that one property (0026); a native application may provide specific MLS data for a property listing, such as listing agent information, as well as extended MLS data for a given property (0046-0047)] This teaches collecting, storing, and providing MLS 
	permitting the real estate customers to use the mobile application to communicate with the web server to access the MLS data stored on the database server to identify the at least one open house or showing from the MLS data stored on the database server; 
	[the buyer’s application may require a log-in (0029); The mobile device may then identify all or some of the listings in that zip code, for example, by receiving the listings from the server (which may provide appropriately matched listings from a database such as the MLS database) (0060); A notebook accessed via a buyer’s application may include information about one or more listed properties (0032); The dashboard shows the number of showings of properties in the notebook (0035)]
	permitting the real estate agents to use the mobile application to enter check-in and check-out information regarding the real estate customers at the open house or showing; and 
	[the agent may accompany a buyer to a showing, and the agent can check into the showing using the application (Abstract, 0007; see also 0008, 0021); the application may also be used by the buyer or agent to check out of a showing (0021, 0022)]
	permitting the real estate agents to use the mobile application to notify a seller that a respective one of the open house or showing has been concluded so that the seller may reenter a premises of the location of that open house or showing; 
	[the application may also be used by the buyer or agent to check out of a showing, which will trigger a notification to the seller alerting them that the showing has ended (0021, 0022; see also 0008)]
	In summary, Bengson teaches a system, device, and method for facilitating communication via wireless networking between a buyer, seller, and/or other collaborators regarding a listed property using a mobile device running one or more mobile applications; the system may comprise a server, or combination of servers, wherein a server may include a database that includes information about listed properties, wherein the database may store notebooks, showings, notes, videos, pictures, and all of the other types of information; an MLS database may be employed for provision of information to the mobile devices; the mobile device may then identify and retrieve information associated with all or some of the listings in a zip code (or for a particular property) by receiving the listings from the server, which may provide appropriately matched listings from a database such as the MLS database; a native application may provide specific MLS data for a property listing, such as listing agent information, as well as extended MLS data for a given property; a link in a mobile app may be selected which causes real estate data associated with that particular property to be pulled into the application, and then use the productivity tools that are specific to that one property; a notebook accessed via a buyer’s application may include information about one or more listed properties; buyers and/or agents may check into and check out of showings via the mobile application; checking out of a showing will trigger a notification to the seller alerting them that the showing has ended.

collecting multiple listing service (MLS) data and storing the MLS data on the database server, the MLS data including data relating to at least one open house or showing associated with particular real estate sites,” while Bengson does not explicitly recite open house data, Bengson does teach the broadest reasonable interpretation of the limitation in the context of data related to showings via a “showing application.” However, in view of the patent prosecution history, and in view of the broadest reasonable interpretation consistent with the specification, the Examiner notes the instant specification appears to describe the limitation in the context of data relating to an open house or data relating to a showing appointment. While the Examiner asserts that Bengson teaches the broadest reasonable interpretation of the claim limitations, the Examiner notes that Bengson does not appear to explicitly provide a discussion of whether data associated with the showing of a property is associated with an open house or a showing appointment to view the property, but discusses showing data in a broad context of viewing properties. Therefore, in order to expedite compact prosecution, the Examiner introduces Mozayeny to more specifically address the limitations, particularly in the context of the MLS data including data relating to at least one open house or showing associated with particular real estate sites.
	Mozayeny — which, like the present invention, is directed to coordinating real estate appointments — discloses (note the aspect of the data comprising open house or showing data is what is particularly being addressed by Mozayeny):
	collecting multiple listing service (MLS) data and storing the MLS data on the database server, 
the MLS data including data relating to at least one open house or showing associated with particular real estate sites; 
	permitting the real estate customers to use the mobile application to communicate with the web server to access the MLS data stored on the database server to identify the at least one open house or showing from the MLS data stored on the database server;
	permitting the real estate agents to use the mobile application to enter check-in and check-out information regarding the real estate customers at the open house or showing; and 
	permitting the real estate agents to use the mobile application to notify a seller that a respective one of the open house or showing has been concluded so that the seller may reenter a premises of the location of that open house or showing; 
	[computerized methods and systems for communicating and setting up listings and showings for real estate and for monitoring real estate activity to automate the scheduling process for showing property, facilitate and automate the feedback process between showing agents and listing agents, and to mine useful information for use by listing agents (0002, 0006, 0009); a typical process comprises a seller using a listing agent to submit a listing to the listing office of the listing agent and to the MLS (0004); A system comprising a web server, an appointment server, applications, and databases that operates a web site that allows for communication with listing realtors, showing realtors, sellers, and buyers via cell phones or other devices (0038, 0039, 0040, Figs. 1-4; see also 0041, 0087); compiling listing information from at least one database for properties listed by one of a listing agent and a listing office (claim 12); the appointment server may contain a number of databases or servers…A database management server and database that stores listing information for listed properties may be part of the appointment server (0040); searching an appointment database for listed properties fitting the search instructions (0020); A web page may have portions that are available to the public, such as open house showings and maps to those showings, as well as portions that may be accessed only by agents with accounts. The web site may also have listing information and links to other web sites (0039, 0042, 0088; see also 0065); Specific information for each broker, agent, or manager of the real estate office may be collected, such as contact information and web address information (0048, 0068); Through the use of a single appointment server, or through a networked group of appointment servers, showing agents from many real estate offices can arrange for showings of property (0058); Information for listing agents and offices, such as such as scheduled or attempted showings and requests to contact the seller may be communicated to the system. Information for a particular listing agent or particular listing office and property listing data for a particular agent or particular office may be compiled in the appointment server (0068-0068); A control panel may contain a listing of all of the properties an agent has listed or may display all of the listings that a broker or listing office has for all of its agents. The control panel may be displayed via a web page, and may comprise listing information (0068-0069); The appointment server may communicate with the MLS to gather information about listings, and listings added through the appointment server may also be communicated to the MLS so that those listings are listed in the MLS. In some embodiments, the MLS may be used for providing an Internet link to the MLS from a web page in the appointment server (0038, Fig. 2; see also 0070); The server can then post this information on its web site, forward it on to another user or server, or save it to a database for later use (0088)]
	 
	As described by Mozayeny, individual listing agents and individual listing offices may list properties and may have their own particular real estate sites. Individual listing agents and individual listing offices may use a system comprising a web server and an appointment server, or a networked group of appointment servers, that operates a web site that allows for communication with listing realtors, showing realtors, sellers, and buyers. The system may compile listing information from at least one database for properties listed by one of a listing agent and a listing office. The server can then post this information on its web site, forward it on to another user or server, or save it to a database for later use. All of the listings that a broker or listing office has for all of its agents may be displayed via a web page, wherein the web page may comprise listing information, including scheduled or attempted showings and requests. The link to the web page may be provided to the MLS by the appointment server to communicate those listings to the MLS, and the appointment server may communicate with the MLS to gather information about listings. This teaches collecting multiple listing service (MLS) data and storing the MLS data on the database server, the MLS data including data relating to at least one open house or showing associated with particular real estate sites.
Bengson teaches a system and method comprising a mobile application for real estate shopping. Mozayeny teaches a computer-implemented system and method for coordinating real estate appointments.
	While Bengson does not appear to explicitly provide a discussion of whether data associated with the showing of a property is associated with an open house or a showing appointment to view the property, but discusses showing data in a broad context of viewing properties.
	However, Mozayeny teaches networking of individual agents and listing offices via a system comprising a web server, an appointment server, applications, and databases that operates a web site that allows for communication with listing realtors, showing realtors, sellers, and buyers via cell phones or other devices. Mozayeny is primarily directed to coordinating real estate appointments by obtaining all listing information for particular agents and particular offices, including data associated with scheduled or attempted showings and requests, providing a web page comprising all listing information for particular agents and particular offices. All of the listings that a broker or listing office has for all of its agents may be displayed via a web page, wherein the web page may comprise listing information, including scheduled or attempted showings and requests. The link to the web page may be provided to the MLS by the appointment server to communicate those listings to the MLS, and the appointment server may communicate with the MLS to gather information about listings
	Applying the disclosure of Mozayeny to Bengson would simply result in incorporating the known methods of collecting, storing listing data for later use taught by Mozayeny with the mobile application for real estate shopping taught by Bengson.
Mozayeny) with the a system and method comprising a mobile application for real estate shopping (as taught by Bengson) to automate the scheduling process for showing property and facilitate communication regarding a listed property using a mobile device running an application.
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in Bengson and Mozayeny do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claims 3 and 16, the combination of Bengson and Mozayeny teaches the limitations of claims 1 and 14.
	Bengson further discloses:
	wherein the database server and the web server are both hosted on a common computer system.  
	[The system may include a server (or a combination of different servers accomplishing the functions attributed to a server discussed herein) (0069, Fig. 43); The steps illustrated in the flowchart may be performable at least in part by one or more processors, such as the processor(s) on one or more servers (0089)]
	Additionally, Mozayeny further discloses:
	wherein the database server and the web server are both hosted on a common computer system.  
	[Although the appointment server 100 will be referred to throughout this specification as a single computer, it may be any number of computers networked together into a computer system or it may be one or more computer servers operating over the Web (0039, Fig. 2; see also 0040, Fig. 3, Fig. 4)]
Bengson and Mozayeny do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claims 4, 10, and 17, the combination of Bengson and Mozayeny teaches the limitations of claims 1, 8, and 14.
	Bengson further discloses:
	further comprising including a feedback form in the mobile application for completion by at least one of the real estate customers, real estate agents or real estate managers.  
	presenting a feedback form to at least one of the real estate customer, real estate agent and the real estate manager for completion after check-out.  
	[a communication may be sent to the mobile device including a feedback request after checking out of the showing of the listed property (0008; see also 0010, 0022, 0023, 0092, Fig. 41, Fig. 42, claim 1)]
	The motivation and rationale referenced in discussing claims 1, 8, and 14 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in Bengson and Mozayeny do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claims 5, 11, and 18, the combination of Bengson and Mozayeny teaches the limitations of claims 1, 8, and 14.
	Mozayeny further discloses:
	receiving requests for appointments from real estate customers using MLS data.
	[receiving from a showing realtor a request to show property (0010; see also 0011-0013, 0043)]
	The motivation and rationale referenced in discussing claims 1, 8, and 14 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Bengson and Mozayeny do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claims 6, 12, and 19, the combination of Bengson and Mozayeny teaches the limitations of claims 1, 8, and 14.
Mozayeny further discloses:
	scheduling all requests automatically. 
	[In the embodiment shown in FIG. 2, the appointment process for real estate transactions is automated (0039; see also 0043); Showings may be automatically scheduled for property listings through the appointment server (0064; see also 0065)]
	The motivation and rationale referenced in discussing claims 1, 8, and 14 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Bengson and Mozayeny do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
 
	Regarding claims 7, 13, and 20, the combination of Bengson and Mozayeny teaches the limitations of claims 6, 12, and 19.
	Mozayeny further discloses:
	sending scheduled appointments with details including driving directions.  
	[A showing agent 18 may request to show a property listing at a certain time…If the showing time is acceptable, the showing agent will be notified (via the Web, e-mail, or telephone or IVR), and notification may be sent to the showing agent…the showing agent may be automatically provided with all of the information that is necessary for a property showing (0065, Fig. 7); In the event that a showing agent confirmed showing times prior to generation of a map and directions between showings (0064; see also 0040, 0054); A showing agent may request listings that he desires to show to a potential buyer. After the showing agent selects those listings, the appointment server (and more specifically the map server) may generate a map showing the location of each listing. The map may also contain directions for the showing agent so that the showing agent's route from property listing to property listing is defined. The showing agent may be allowed to select a desired order to show the listings. After the showing agent has reshuffled the listings into a desired order for showing, a map may be depicted that shows the locations of the listings, a route to show the listings, and directions to get from one listed property to the next. The map and directions may be printable so that the showing agent can use the map and directions for showings (0060)]
	The motivation and rationale referenced in discussing claims 6, 12, and 19 applies here, as well. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Bengson and Mozayeny do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.


Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bengson, in view of Mozayeny, and further in view of Rohde, U.S. Patent Application 20130052982.
	Regarding claims 2, 9, and 15, the combination of Bengson and Mozayeny teaches the limitations of claims 1, 8, and 14, which comprises a mobile application associated with an open house or showing, the combination of Bengson and Mozayeny does not appear to explicitly recite that the mobile application comprises safety features.
	However, Rohde — which, like the present invention, is directed to a mobile application for execution on a handheld computing device — discloses:
	further comprising providing safety features in the mobile application to alert emergency personnel or other contacts if danger arises NPGVL1:1626227.1-APP 044680-00009at the open house or showing.  
	[a communication system for connecting people to emergency services, responders and service providers, friends and family (0002); receive and share information with in a crisis (0003); providing a method and apparatus for creating a social network for emergency response situations. The present invention combines the power of social networks with the simplicity of a mobile application (App) suitable for execution on a handheld computing device to provide individuals and enterprises with easy, immediate access to the necessary answering points to share information in an emergency or accident (0004); an easy to use application on any smart phone or other similar device, including tablets, thereby enabling any individual to connect with the nearest Public Safety Answering Point (PSAP) via voice, text, image or video communication (0005); The social network of the present 
	Additionally, Rohde also discloses:
	[The citizen's location is received by the PSAP over whatever mapping system the PSAP is using (0011); the present invention includes a wide range of revenue apps that address everyday consumer needs to connect with family, friends, and neighbors and enhance communication with health care, security, and insurance services (0015); FRESS technology creates an emergency social network by connecting the mobile device with the call center. The present invention provides the ability to connect the mobile device to a call center, via the FRESS cloud, and other mobile devices, thereby creating quickly and easily an emergency social network (0149)]
	Bengson teaches a system and method comprising a mobile application for real estate shopping. Mozayeny teaches a computer-implemented system and method for coordinating real estate appointments. Rohde teaches a mobile application for execution on a handheld computing device.
	The combination of Bengson and Mozayeny teaches the limitations of claims 1, 8, and 14, which comprises managing real estate information on a social network via at least one networked mobile wireless telecommunication computing device executing a mobile application, the combination of Bengson and Mozayeny does not appear to explicitly recite that the mobile application comprises safety features. However, the Examiner notes Bengson also teaches that an application can be one application, or Mozayeny also teaches that a system may comprise a plurality of applications running on a server, and teaches that information may be sent via e-mail or a web application (0040).
	Applying the disclosure of Rohde to the combination of Mozayeny and Bengson would simply result in incorporating the known methods of at least one networked mobile device executing a mobile application, an application can be one or more application, and that one or more mobile applications may be used to share information with other users on social networks, as taught by the combination of Bengson and Mozayeny with combining the power of social networks with the simplicity of a mobile application to share information in an emergency or accident via a smart phone or other similar handheld computing device as taught by Rohde.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: computerized methods and systems for communicating and setting up listings and showings for real estate and for monitoring real estate activity; individual listing agents and individual listing offices may list properties and may have their own particular real estate sites. Individual listing agents and individual listing offices may use a system comprising a web server and an appointment server, or a networked group of appointment servers, that operates a web site that allows for communication with listing realtors, showing realtors, sellers, and buyers; The system may compile listing information from at least one database for properties listed by one of a listing agent and a listing office; The Mozayeny) and the features of: a communication system for connecting people to emergency services, responders and service providers, friends and family; an easy to use application on any smart phone or other similar device; a free communication platform between individuals and emergency call centers enabling a full range of communications options; receive and share information with in a crisis; providing a method and apparatus for creating a social network for emergency response situations; a wide range of apps that address everyday consumer needs to connect with family, friends, and neighbors and enhance communication with health care, security, and insurance services (as taught by Rohde) with the a system and method comprising a mobile application for real estate shopping (as taught by Bengson) in order to combine the power of social networks with the simplicity of mobile applications to share information via a smart phone or other similar handheld computing device.
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the Bengson, Mozayeny, and Rohde do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marino, US Patent 7991702, teaches a web-based system and method for collection and management of real estate open house data.
Saigh, US Patent Publication Application 20080284587, teaches a personal safety mobile notification system, method, and apparatus.
Raveis, US Patent Publication Application 20010047282, teaches managing real estate transactions.
Florance, US Patent Publication Application 20030078897, teaches the collection, distribution, and use of information associated with real estate.
Eraker, US Patent Publication Application 20050288958, teaches an online marketplace for real estate transactions.
Riemer, US Patent Publication Application 20100216509, teaches safety features for portable electronic devices.
Herickhoff, US Patent Publication Application 20140019184, teaches a safety monitoring system and method.
Abhyanker, US Patent Publication Application 20140136624, teaches smart lists in a geo-spatial network.
Fisher, US Patent Publication Application 20140266586, teaches contextual data delivery to mobile users responsive to access of an electronic lockbox.
Abhyanker, US Patent Publication Application 20140317696, teaches a nextdoor neighborhood social network method, system, and apparatus.
Jedrzejczyk, US Patent Publication Application 20150066787, teaches a real estate management system.
Banerjee, US Patent Publication Application 20150206218, teaches an augmented reality based mobile app for home buyers.
Ray, US Patent Publication Application 20130124367, teaches a system for distributing individualized audio information over a network.
Musiov, US Patent Publication Application 20130317902, teaches a system and method for advertising real estate.
Woodard, US Patent 6973432, teaches a real estate coordination program.
Charuk, US Patent 7333943, teaches a method and system for managing real property transactions having internet access and control.
Milman, US Patent 7454355, teaches a method and system for providing real estate information using a computer network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LANCE WILLIAM. WHITE
Examiner
Art Unit 3689



/LANCE WILLIAM WHITE/Examiner, Art Unit 3689